Title: George III: Commission for David Hartley, 14 May 1783
From: George III, King of Great Britain and Ireland
To: 


[May 14, 1783]
George R.
George the Third, by the Grace of God King of Great Britain, France and Ireland, Defender of the Faith, Duke of Brunswick and Lunenburgh, Arch Treasurer and Prince Elector of the Holy Roman Empire &c. To all to whom these Presents shall come Greeting.
Whereas for the perfecting and establishing the Peace, Friendship, and good Understanding so happily commenced by the provisional Articles signed at Paris the thirtieth Day of November last by the Commissioners of Us and our good Friends the United States of America viz, New-Hampshire, Massachusets-Bay, Rhode Island, Connecticut, New-York, New-Jersey, Pennsylvania, the three Lower Counties on Delaware, Maryland, Virginia, North Carolina, South Carolina and Georgia, in North America, and for opening, promoting and rendering perpetual the mutual Intercourse of Trade and Commerce between our Kingdoms and the Dominions of the said United States, We have thought proper to invest some fit Person with full Powers on our Part to meet and confer with the Ministers of the said United States now residing at Paris, duly authorized for the Accomplishing of such laudable & salutary Purposes. Now Know Ye, that we reposing special Trust & Confidence in the Wisdom, Loyalty, Diligence & Circumspection of our Trusty & well beloved David Hartley Esquire, (on whom We have therefore confered the Rank of Our Minister Plenipotentiary) have nominated, constituted and appointed, and by these Presents do nominate, constitute and appoint our true, certain and undoubted Commissioner, Procurator & Plenipotentiary; Giving & granting to him all & all manner of Faculty, Power and Authority together with general as well as special Order (so as the general do not derogate from the special, nor on the contrary) for Us & in our Name, to meet, confer, treat & conclude, with the Minister or Ministers furnished with sufficient Powers on the Part of our said Good Friends the United States of America, of and concerning all such Matters and Things as may be requisite & necessary for accomplishing and completing the several Ends & Purposes herein before mentioned, and also for Us and in our Name to sign such Treaty or Treaties, Convention or Conventions, or other Instruments whatsoever as may be agreed upon in the Premises, and mutually to deliver and receive the same in Exchange, & to do & perform all such other Acts, Matters and Things as may be any Ways proper & conducive to the Purposes abovementioned, in as full and ample Form & manner, and with the like Validity and Effect, as We Ourself, if We were present, could do & perform the same: Engaging & promising, on our Royal Word that we will accept, ratify and Confirm in the most effectual Manner all such Acts, Matters and Things, as shall be so transacted & concluded by our aforesaid Commissioner Procurator and Plenipotentiary, and that we will never suffer any Person to violate the same, in the whole or in Part, or to act contrary hereto, In Testimony and Confirmation of all which, We have caused our Great Seal of Great Britain to be affixed to these Presents signed with our Royal Hand. Given at our Palace at St. James’s, the Fourteenth Day of May in the Year of Our Lord, One Thousand seven hundred & Eighty three, and in the Twenty Third Year of Our Reign.
 
Notation by William Temple Franklin: Copy of Mr. Hartley’s Full Power. exchanged with that of the American Ministers the 19 May 1783.
